Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 1 of 18 PageID #: 567




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 ADAM ROSS,                                   )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )     No. 1:18-cv-01258-JRS-TAB
                                              )
 BALL STATE UNIVERSITY,                       )
                                              )
                           Defendant.         )


                    Order on Motion for Summary Judgment

    Adam Ross was a freshman at Ball State University (“Ball State” or the “Univer-

 sity”) in the fall of 2015, when he was accused by M.K., another student, of sexual

 assault after the two engaged in what she claims were non-consensual sexual rela-

 tions. Ball State conducted an investigation, which resulted in Ross’s two-year sus-

 pension for violating the University’s sexual misconduct policy. Ross commenced this

 action against Ball State, alleging a violation of Title IX of the Education Amend-

 ments Act of 1972, 20 U.S.C. § 1681 et seq., breach of contract, and negligence. Ball

 State has filed a Motion for Summary Judgment on all claims. The Court decides as

 follows.

                                I. Factual Background

    Ross enrolled at Ball State as a freshman in the fall semester of the 2015–16 aca-

 demic year. While at summer orientation he had met M.K., who was also a freshman

 that year. They became friends but did not date. (Ross Dep. 12-13, ECF No. 40-2.)

 Ross was given information during orientation about Ball State’s sexual misconduct
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 2 of 18 PageID #: 568




 policies. (Id. 15-16, ECF No. 40-2.) He understood that forcing oneself sexually upon

 another was prohibited. (Id.)

    During the evening on Friday, September 18, 2015, Ross consumed five shots of

 rum over a two-hour period. (Ross Dep. 17-18, ECF No. 40-2.) Ross testified that

 that amount of alcohol in that amount of time did not make him intoxicated; he be-

 lieves he would have had to take five shots in about an hour to become intoxicated.

 (Ross Dep. 21, ECF No. 40-2.)

    A few hours after Ross had stopped drinking, he and M.K. texted and agreed to go

 for a walk on campus. (Ross Dep. 19, 21, ECF No. 40-2.) M.K. asked Ross up to her

 dorm room because she was concerned that he had been drinking and that he could

 get in trouble out on campus. (Ross Dep. 22, ECF No. 40-2; Tiffany Peters Decl. ¶ 12,

 ECF No. 40-16 at 5.) Ross slept while M.K. and her roommate worked on their com-

 puters for a while. M.K. and her roommate retired at 1:00 a.m. Ross awakened and

 began making advances toward M.K.         She told him “no” several times, and he

 stopped. (Peters Decl. ¶ 12 & Ex. 1 at 4, ECF No. 40-16 at 5.) M.K.’s roommate

 overheard M.K. saying “no” and asked her if she needed help, but M.K. said that Ross

 was just being drunk and stupid. (Id.) Ross went back to sleep.

    Around 3:00 a.m., Ross woke up, tried to kiss M.K. and began touching her inap-

 propriately. She told him “no,” but he did not stop. He then got up, paced around,

 and sat back down. He grabbed M.K. by the wrists and began kissing her again. He

 pulled her pants down and digitally penetrated her. (Peters Decl. ¶ 12 & Ex. 1 at 4-

 5, ECF No. 40-16.) M.K. began to shake and cry; Ross stopped and tried to calm her

 down. (Id. at 5.) They fell asleep. Two hours later, M.K. was awakened by Ross lifting

 her leg and partially inserting his penis into her vagina. M.K. was afraid to move or

 cry out. After a few minutes, Ross stopped, got up, and left. (Id.)


                                           2
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 3 of 18 PageID #: 569




    M.K. reported to her roommate that Ross had assaulted her. (Peters Decl. ¶ 12 &

 Ex. 1 at 5, ECF No. 40-16.) M.K. purchased a morning-after contraceptive pill. (Id.)

 Later that morning, Ross texted M.K., apologizing: “I’m sorry about last night” and

 “I feel incredible bad and I promise it will never happen again.” (Ross Dep. Ex. A,

 ECF No. 40-3.) M.K. texted back that she was going to get “Plan B” because she “woke

 up during the last part of that,” and Ross texted a reply: “I didn’t think I put it in I

 swear.” (Id.)

    M.K. was conflicted about what to do. She hoped Ross would apologize, and she

 did not want him to get in trouble. (Peters Decl. ¶ 12 & Ex. 1 at 6, ECF No. 40-16.)

 M.K. eventually decided to report the assault and did so. The matter was reported to

 Ball State’s Title IX compliance office on November 9, 2015. (Peters Decl., Ex. 2, ECF

 No. 40-16 at 1.)

    Ball State has policies and procedures for investigating and adjudicating matters

 of alleged sexual harassment and misconduct. The “Code of Student Rights and Re-

 sponsibilities APPENDIX K - Sexual Harassment and Misconduct Policy,” is a writ-

 ten guide to its procedures. (Ross Dep. 37 & Ex. I, ECF Nos. 40-2 & 40-8.) The policy

 sets forth procedures for reporting misconduct and investigation, through adjudica-

 tion. (Ross Dep., Ex. I, ECF No. 40-8.) The policy provides that upon receipt of a

 complaint, the University’s Title IX Coordinator will conduct a review, determine if

 immediate measures are necessary for the well-being of the complainant, and deter-

 mine whether an investigation is warranted. (Id. 21–23.) The Title IX Coordinator

 reviewed M.K.’s complaint against Ross, determined an investigation was warranted,

 and assigned two Title IX investigators, Tiffany Peters and Lauren Berger, to conduct

 the investigation. (Peters Decl. ¶ 5, ECF No. 40-14.) The Coordinator also referred

 the matter to Michael Gillilan, Ball State’s Director of Student Rights and


                                            3
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 4 of 18 PageID #: 570




 Community Standards, to issue a “no contact” letter restricting Ross from having any

 contact with M.K. (Michael Gillilan Dep. 7-9, ECF No. 40-18; Ross Dep. 28 & Ex. B,

 No Contact Letter of Nov. 16, 2015 from Gillilan to Ross, ECF No. 40-2 & 40-4.)

    The investigators, Peters and Berger, interviewed M.K. on November 13, 2015,

 and again on November 23, 2015. They completed a twelve-page report of the inter-

 views, including copies of text messages. (Peters Decl. ¶ 12, ECF No. 40-14; Final

 Report, Peters Decl., Ex. 2 at 3-15, ECF No. 40-16.) The investigators also inter-

 viewed M.K’s roommate who reported having heard M.K. say “no, no, no, no, no” sev-

 eral times and observing Ross trying to do things to her. The roommate stated that

 they all had fallen asleep, and she awakened to arguing and M.K. crying. The room-

 mate also reported that after Ross had left, M.K. told her that “he raped me.” (Final

 Report 19–21, Peters Decl., Ex. 2, ECF No. 40-16.)

    The investigators interviewed Ross on November 20, 2015, in the presence of his

 attorney and parents. Ross declined to talk about the night in question, asserting his

 Fifth Amendment right against self-incrimination. The summary of the interview

 was provided in three pages of the investigator’s final report. (Final Report 16–18,

 ECF No. 40-16.) The investigators also interviewed Ross’s mother about conversa-

 tions she had had with Ross and M.K.; M.K.’s brother, who had interactions with Ross

 after the incident; and the counselor to whom M.K. first reported the sexual assault

 and who served as a confidant to M.K. in the days thereafter, and the investigators

 summarized these interviews in their report. (Final Report 23–26, 39–40, ECF No.

 40-16.)

    Peters and Berger prepared a draft Final Report. Under Ball State’s procedures,

 such a draft, including the interview reports and documentary evidence, is shared

 with the complainant and respondent. (Ross Dep., Ex. I, ECF No. 40-8 at 26.) That


                                           4
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 5 of 18 PageID #: 571




 procedure was followed with respect to M.K.’s complaint against Ross. (Ross Dep. 30,

 ECF No. 40-2; Gillilan Dep. 14, ECF No. 40-18; Peters Decl.¶ 10, ECF No. 40-14.) As

 the procedures require, the Report was submitted to Gillilan for review and a prelim-

 inary determination of whether the Sexual Misconduct Policy was violated and

 whether further adjudication was warranted. (Gillilan Dep. 13, ECF No. 40-18, Ross

 Dep., Ex. I at 27, ECF No. 40-2.) Gillilan made the determination that Ross had

 violated the Sexual Misconduct Policy and alcohol prohibitions, and informed Ross of

 his determination in a January 14, 2016 letter. (Gillilan Dep. 60, ECF No. 40-18;

 Ross Dep. 32 & Ex. D, ECF No. 40-5.) The letter summarized the evidence that

 caused Gillilan to find that the complained-of events had occurred and that they were

 non-consensual and to recommend a two-year suspension. (ECF No. 40-5.) Gillilan

 requested a prompt meeting to discuss the matter and informed Ross of his right to a

 hearing and option to accept responsibility. (Ross Dep., Ex. D at 3, ECF No. 40-5.)

    After receiving the letter, Ross requested an opportunity to provide a statement

 of his version of the events to the investigators. The investigation was technically

 closed, but it was reopened to permit Ross to provide a statement. (Peters Decl. ¶ 11,

 ECF No. 40-14.) Peters and Berger interviewed Ross on February 3, 2016, with Gil-

 lilan and Ross’s attorney present. Ross admitted to sexual contact with M.K. by dig-

 ital penetration, but asserted that the encounter was consensual. (Peters Decl., Ex.

 2, ECF No. 40-16.) Ross stated that he was not drunk during the encounter, and that

 if “10” was “blacked-out drunk” and “1” was “buzzed,” he “was probably a three,” a

 condition he referred to as “a little buzzed but under drunk.” (Ross Dep. 21–23, 86–

 87, ECF No. 40-2; Peters Decl., Ex. 2, Final Report at 46, ECF No. 40-16.) Ross’s

 interview was summarized in a twenty-four-page addendum to the Final Report. (Pe-

 ters Decl. ¶ 12 & Ex. 3, Final Report at 45–68, ECF No. 40-17.) Ross testified that


                                           5
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 6 of 18 PageID #: 572




 the addendum accurately represented what he had told the investigators. (Ross Dep.

 34, ECF No. 40-2.)

    Gillilan reviewed the additional evidence and decided to proceed as outlined in his

 January 14, 2016 letter. He wrote Ross on February 25, 2016 to inform him of that

 decision and again advised him of his right to a hearing or the option to accept re-

 sponsibility. (Ross Dep. 35, ECF No. 40-2.) A formal notice of an evidentiary hearing

 and advisement of rights followed on March 24, 2016. (Ross Dep. 35–36, ECF No. 40-

 2.) Ross reviewed the hearing procedures and understood his rights. Before the hear-

 ing, he was informed of the names of the Sexual Misconduct Board members who had

 been selected to hear the matter. Ross had no reason to believe that any member of

 the Board would not be fair to him or was unqualified to serve on the Board. (Ross

 Dep. 37–39, ECF No. 40-2.)

    The Sexual Misconduct Board hearing was held. The hearing procedures set forth

 in the Sexual Misconduct Policy were followed. (Ross Dep. 58–65, ECF No. 40-2.)

 Ross did not call any witnesses to testify on his behalf. (Id. at 52–53.) After the

 conclusion of the hearing, the Board decided that Ross was responsible for a violation

 of the University’s Sexual Misconduct Policy and recommended a sanction of a two-

 year suspension. (Id. at 66.)

    On March 31, 2016, Gillilan wrote Ross to inform him of the Board’s findings and

 summarized the evidence. (Ross Dep., Ex. J, ECF No. 40-9.) This included the fact

 that M.K. stated that she had asserted “no” to Ross’s advances multiple times

 throughout the night, which statement was corroborated by her roommate, and that

 both M.K. and Ross agreed there was never verbal consent. The Board also found

 that the text messages corroborated M.K.’s statements. Because of the proximity to

 the end of the spring semester, Gillilan modified the effective date of Ross’s


                                           6
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 7 of 18 PageID #: 573




 suspension to allow him to complete the term. (Id.) Ross was advised of his right to

 appeal the decision. Ross appealed, and he had the opportunity to make all the ar-

 guments he wanted to on appeal. His appeal was denied. (Ross Dep. 66, ECF No. 40-

 2.)

       After the proceedings against him were concluded, Ross filed, on May 6, 2016, his

 own complaint of sexual misconduct against M.K., claiming that he had been inca-

 pacitated by alcohol intoxication during the sexual encounter on September 19, 2015

 and that he was incapable of giving consent. (Ross Dep. 67–68; 72-73, ECF No. 40-

 2.) Ross also alleged that during the prior investigation, M.K. had lied and withheld

 additional text messages between her and Ross. (Id.; Ross Dep., Ex. L, ECF No. 40-

 11.)

       Ball State’s Title IX office assigned the investigation of Ross’s complaint to Jeff

 Shoup, a Title IX investigator and Assistant Director of Housing and Residence Life.

 (Jeff Shoup Dep. 6–7, 11, ECF No. 40-19.) On May 25, 2016, Shoup met with Ross

 and his mother to interview Ross about the complaint. The interview was summa-

 rized in seven pages of Shoup’s Final Report. (Ross. Dep., Ex. M, Final Report, 3-8,

 ECF No. 40-12.) On June 22, 2016, Ross was interviewed again in the presence of his

 mother and his attorney. This second interview was also summarized in another

 seven pages of Shoup’s Final Report. (Ross Dep., Ex. M, Final Report 8–14, ECF No.

 40-12.) In the course of his investigation, Shoup reviewed Ross’s prior statements to

 Peters and Berger from the first investigation and summarized them in his Final

 Report. (Id. 14–28, ECF No. 40-12.)

       Shoup decided whom to interview based on Ross’s sexual misconduct complaint

 and statements. He attempted to interview M.K., but she declined, and referred him

 to the interviews she had already given. Shoup documented his summary of those


                                              7
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 8 of 18 PageID #: 574




 prior interviews in his Final Report. (Id., Final Report, 28-34, ECF No. 40-12.) Be-

 cause Ross did not report contact with M.K.’s roommate, Shoup did not interview her.

 (Shoup, Dep. 14-19, ECF No. 40-19.)

     Shoup completed his thirty-seven-page Final Report on July 20, 2016. (Shoup

 Dep. 28–29, ECF No. 40-19; Final Report, Jeff Shoup, 7/20/2016, Ross Dep. Ex. M,

 ECF No. 40-12.) Shoup’s Final Report included sections identifying the sexual con-

 tact/consent policies at issue as well as the definition of incapacitation in the policies:

        Where alcohol or other drugs are involved, incapacitation is defined with
        respect to how the alcohol or other drugs consumed affect a person’s de-
        cision-making capacity, awareness of consequences, ability to make in-
        formed judgments, the capacity to appreciate the nature and quality of
        the act, or level of consciousness. In other words, a person may be con-
        sidered unable to give effective consent due to incapacitation if the per-
        son cannot appreciate the “who, what, when, where, why and/or how” of
        a sexual interaction. 1

 (Ross Dep., Ex. M, Final Report 35–37, ECF No. 40-12.) Incapacitation is a state

 beyond “under the influence.” (Id. at 35.) Shoup provided a written analysis of the

 facts from his investigation. (Ross Dep., Ex. M, Final Report 36, ECF No. 40-12.)

 Citing Ross’s prior statements to the investigators about his level of sobriety, Shoup

 found “it does not appear as though [Ross] was intoxicated at the time of the sexual

 contact that he believes was non-consensual.” (Id. at 37, ECF No. 40-12.) Ross had

 based his complaint on M.K.’s statement that when she first saw Ross that night, he

 was very drunk, arguing that he therefore must have been too intoxicated to give

 effective consent. (ECF No. 40-12 at 1.) Shoup’s analysis observed that the sexual

 contact at issue occurred hours later, in the middle of the night, when M.K. described

 Ross as considerably more sober. (Id. at 37, ECF No. 40-12.)



 1Page 35 is missing from the copy of the Final Report filed with the Court, ECF No. 40-12. However,
 Ross has not disputed that Ball State’s brief accurately states the definition of incapacitation.

                                                 8
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 9 of 18 PageID #: 575




    Shoup’s Final Report was provided it to Ross to review. (Shoup Dep. 28–29, ECF

 No. 40-19; Final Report, Jeff Shoup, 7/20/2016, Ross Dep. Ex. M, ECF No. 40-12.)

 Ross made corrections and additions. (ECF No. 40-2.) Ross testified that he could not

 identify any policy that Ball State did not follow in the investigation. (Ross Dep. 65,

 ECF No. 40-2.) He also testified that he had no evidence that Shoup was biased

 against him, and Ross could not identify any action that Shoup, as the investigator,

 should have taken, but did not. (Ross Dep. 78–79, ECF No. 40-2.)

    Shoup’s Final Report was sent to Gillilan, who wrote Ross a letter on August 11,

 2016, to advise him that there was insufficient information for his complaint of sexual

 misconduct against M.K to proceed to the adjudication phase of the investigation.

 (Ross Dep. 24 & Ex. O, ECF Nos. 40-2 & 40-13.) Gillilan’s letter identified nine prin-

 cipal reasons for his decision not to proceed with Ross’s complaint. (Ross Dep., Ex.

 O, ECF No. 40-13.) Ross agreed that Gillilan’s letter accurately cited the facts devel-

 oped in the investigation. (Ross Dep. 74–75, ECF No. 40-2.) Ross further agreed that

 it was reasonable for Shoup and Gillilan to conclude, based on his own prior state-

 ments to Berger and Peters in February 2016 about his level of sobriety, that Ross

 was not incapacitated. (Id. 87–88, ECF No. 40-2.)

    Gillilan’s letter declined to pursue discipline against M.K. for allegedly withhold-

 ing text messages during the investigation, reasoning that the allegation did not fall

 within the scope of the investigation because it did not involve sexual misconduct.

 (Gillilan Dep. 55 & Ex. O, ECF Nos. 40-18 & 40-13.) Gillilan also determined that

 whether M.K. lied or withheld information had been presented to the Sexual Miscon-

 duct Board in the adjudication of M.K.’s complaint against Ross, and the Board found

 Ross, not M.K., responsible for sexual assault. (Ross Dep. Ex. O, ECF No. 40-13.)

 Ross did not appeal the decision not to move his complaint to the adjudication phase.


                                           9
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 10 of 18 PageID #: 576




                                    II. Discussion

     As an initial matter, the parties agree that Ross’s state law claims for breach of

  contract and negligence should be dismissed based on Eleventh Amendment immun-

  ity. Nonetheless, Ross asserts that Ball State has never indicated that it did not

  consent to his state claims being heard along with his Title IX claims in this case.

  (Pl.’s Resp. Opp’n 7, ECF No. 46.) Yet Ball State asserted immunity in its Answer,

  which was filed June 21, 2018. (Answer, Aff. Defense ¶ 10, ECF No. 12.)

     Ball State argues that it is entitled to summary judgment on Ross’s Title IX claims

  because Ross was afforded due process, and the process is not discriminatory as to

  males. Ball State also argues that Ross has no evidence of gender bias in the Univer-

  sity’s investigative or adjudicative process. Ross responds that the facts when viewed

  in the light most favorable to him raise a reasonable inference that Ball State dis-

  criminated against him based on his sex.

     Summary judgment should be granted where “there is no genuine dispute as to

  any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(a). The court examines the facts in the light most favorable to the non-

  movant and draws all reasonable inferences from the evidence in his favor. Anderson

  v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). However, “[i]nferences that are sup-

  ported by only speculation or conjecture will not defeat a summary judgment motion.”

  Fischer v. Avanade, Inc., 519 F.3d 393, 401 (7th Cir. 2008) (quoting McDonald v. Vill.

  of Winnetka, 371 F.3d 992, 1001 (7th Cir. 2004)).




                                             10
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 11 of 18 PageID #: 577




     Title IX provides that “[n]o person in the United States shall, on the basis of sex,

  be excluded from participation in, be denied the benefits of, or be subjected to dis-

  crimination under any educational program or activity receiving Federal financial

  assistance.” 20 U.S.C. § 1681(a); see also Cannon v. Univ. of Chi., 441 U.S. 677 (1979)

  (interpreting Title IX to provide an implied right of action). To prevail on a Title IX

  discrimination claim, a plaintiff must show that the educational institution discrim-

  inated against him based on gender. Doe v. Columbia Coll. Chi., 933 F.3d 849, 854

  (7th Cir. 2019); see also Doe v. Purdue Univ., 928 F.3d 652, 667–68 (7th Cir. 2019)

  (stating that a plaintiff must “show that sex was a motivating factor in the univer-

  sity’s decision to discipline [the] student”).

     Ross argues that several facts raise an inference that Ball State discriminated

  against him on the basis of his sex and preclude summary judgment: (1) Ross testi-

  fied under oath that he was incapacitated on the night of the incident; (2) his text-

  message apology was not for alleged sexual misconduct, but rather for being intoxi-

  cated around M.K.; (3) Ball State never disclosed to him that the November 23, 2015

  interview of M.K. was recorded and did not transcribe that recording but merely pro-

  vided a summation of the interview; (4) he was not provided the opportunity to listen

  to the recording of the interview before his hearing with the Sexual Misconduct

  Board; (5) the Sexual Misconduct Board was not provided a copy of the recorded in-

  terview or a verbatim transcript of that interview; (6) neither investigator Gillilan

  nor Shoup reviewed the actual recording before making a decision; (7) Ball State’s

  policies or procedures did not prohibit the University from providing the actual



                                              11
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 12 of 18 PageID #: 578




  recording of an interview to the Sexual Misconduct Board members or to him; (8)

  Gillilan participated in the February 3, 2016 interview of Ross; (9) Shoup testified

  that if any recordings were made during the investigation, that should be noted in

  the final report; (10) Shoup interviewed only Ross with respect to Ross’s claim against

  M.K.; (11) according to Ross, after having listened to the recorded interview of M.K.,

  the Summation in the Final Report was “just completely different” and the context of

  M.K.’s statements are lost in the Summation; and (12) listening to the recorded in-

  terview would have been helpful to the Sexual Misconduct Board. (Pl.’s Resp. 3–4,

  ECF No. 46.) None of these facts would permit a reasonable inference that Ball State

  discriminated against Ross because of his sex in connection with the proceedings and

  adjudication of M.K.’s sexual assault charge against him, or in connection with the

  procedures for investigating his subsequent charge against her.

     Ball State’s policy and procedures for investigating and adjudicating allegations

  of sexual harassment and misconduct are gender neutral. The policy and procedures

  were followed with respect to M.K.’s complaint against Ross. (Ross Dep. 58–65, ECF

  No. 40-2.) In fact, Ball State even reopened its investigation after its completion to

  allow Ross to give his statement. Because the matter had already progressed to the

  stage where Gillilan had made a preliminary determination that Ross had violated

  the Sexual Misconduct Policy, it is not surprising that Gillilan was present at Ross’s

  subsequent interview on February 3, 2016. And nothing about Gillilan’s presence

  suggests a bias based on sex. Indeed, Ross has admitted that Ball State followed the

  procedures for investigating and adjudicating sexual misconduct claims with respect



                                            12
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 13 of 18 PageID #: 579




  to M.K.’s complaint against him. Ross also agreed that in such a case, testimony of a

  third-party such as M.K.’s roommate would have an impact on the Board hearing his

  case. (Ross Dep. 58, ECF No. 40-2.) And Ross had no reason to believe that any

  member of the Sexual Misconduct Board would be unfair to him.

     Although Ross testified under oath at his deposition that on the night of the en-

  counter with M.K. he was incapacitated and so drunk that he did not realize how

  drunk he was, (Ross Dep. 68, 69, 73, ECF No. 46-3), his deposition was taken on June

  4, 2019, (Ross. Dep., ECF No. 40-2), years after he had told investigators Peters and

  Berger that he was not intoxicated during the sexual encounter with M.K. While

  M.K. also said that Ross was intoxicated, and so much so that she invited her to his

  room to sober up, there is no dispute that Ross’s subsequent assertions of being inca-

  pacitated and drunk contradict his earlier statements to Peters and Berger. Also,

  even if intoxicated initially, both investigations noted a number of hours had passed

  before the sexual contact at issue. Anyway, in conducting his investigation of Ross’s

  complaint against M.K., Shoup was aware of Ross’s contradictory statements and

  took them into account in deciding whether Ross’s complaint should move to the ad-

  judication phase. (Final Report, Jeff Shoup, 7/20/2016, Ross Dep., Ex. M, ECF No.

  40-12.) And, as noted, Ross agreed that it was reasonable for Shoup and Gillilan to

  conclude that Ross was not incapacitated during the sexual encounter.

     Ross claims that Ball State never disclosed to him that the November 23, 2015

  interview of M.K. was recorded and even testified that during the proceedings against

  him, he had no idea that a recording existed. (Ross Dep. 81, ECF No. 46-3.) However,



                                           13
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 14 of 18 PageID #: 580




  the record reveals otherwise. 2 The transcript of the Sexual Misconduct Board hearing

  reflects that in response to a question from Ross about how the case was investigated,

  the lead investigator Berger said that “all of our interviews are recorded.” (3/30/2016

  Sexual Misconduct Board Hr’g Tr. 7, ECF No. 40-23.) In addition, Ross had the op-

  portunity at the hearing to submit questions to be asked of M.K., and the Board mem-

  bers had the opportunity to observe her manner and demeanor while testifying before

  them. (3/30/2016 Sexual Misconduct Board Hr’g Tr. 9–10, ECF No. 40-23.)

      Nothing in Ball State’s policies and procedures required it to transcribe the re-

  cording of M.K.’s interview. While the policies and procedures did not prohibit the

  University from providing the actual recording of the M.K. interview to the Sexual

  Misconduct Board members or to Ross as the respondent, nothing in its policies and

  procedures required that either the recording or a verbatim transcript be provided to

  the Board or Ross. Nor did the policies and procedures mandate that the investiga-

  tors, Gillilan and Shoup, listen to the actual recording before making a decision.

  Providing a summation of the interviews to the respondent, the investigators, and

  the Board members, as Ball State did with respect to M.K.’s complaint against Ross

  as well as with respect to Ross’s complaint against M.K., (Gillilan Dep. 14, ECF No.

  40-18; Shoup Dep. 15–16, ECF No. 40-19), was consistent with Ball State policy and

  procedures—even if listening to the recorded interview would have been helpful.

      According to Ross, the summation of M.K.’s interview in the Final Report was

  “completely different” and the context of M.K.’s statements were lost in the


  2 Ross has not identified any policy that required Ball State to inform him that the interview had
  been recorded. Even assuming a policy required disclosure, Ball State made the disclosure here.

                                                   14
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 15 of 18 PageID #: 581




  summation. (Ross Dep. 47, 81, ECF No. 46-3.) Ross stated that when M.K. was ex-

  plaining saying “No, no, no,” “it was like a playful ‘No, no, no.’” (Ross Dep. 81, ECF

  No. 46-3.) However, Ross could not identify any factual inconsistency between the

  actual recording and the summation. (Id. at 81–82.) At worst, Ross may have iden-

  tified a bias in favor of alleged sexual assault victims and against the accused. But

  such a bias does not suggest a bias against males. See, e.g., Doe v. Columbia Coll.

  Chi., 299 F. Supp. 3d 939, 955 (N.D. Ill. 2017) (concluding that allegations the col-

  lege’s disciplinary and investigative procedures were unfair to the accused “are not

  indicative of gender bias against males”).

     Even assuming that Ross’s text-message apology was not for alleged sexual mis-

  conduct, but rather for being intoxicated around M.K., (Ross Dep. 25, ECF No. 40-2),

  this fact fails to reasonably suggest that Ball State discriminated against Ross based

  on his sex.

     Ball State also followed its policy and procedures for investigation and adjudicat-

  ing Ross’s sexual misconduct complaint against M.K. Ross agreed that Ball State

  followed its policies and procedures in conducting its investigation and could identify

  no policy that Ball State failed to follow. (Ross Dep. 58–59, 65, 73, ECF No. 40-2.)

  Although Ross alleges that “only a cursory investigation was done,” (ECF No. 46), the

  evidence shows that was not the case. Despite the fact that Ross’s claim against M.K.

  directly contradicted his prior statements during the investigation of M.K.’s com-

  plaint, Shoup investigated Ross’s complaint, including interviewing Ross and review-

  ing the prior case, and made findings in a thirty-seven page report. Ross testified



                                            15
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 16 of 18 PageID #: 582




  that he had no evidence that Shoup was biased against him, and Ross could not iden-

  tify any action that Shoup, as the investigator, should have taken, but did not take.

  (Ross Dep. 78–79, ECF No. 40-2.)

     Finally, Ball State’s Sexual Misconduct Policy requires a “state beyond ‘under the

  influence’” to show incapacitation. (Ross Dep., Ex. M, Final Report 35, ECF No. 40-

  12.) Ross ultimately agreed with the conclusion reached by both Shoup and Gillilan—

  Ross agreed that it was reasonable for them to conclude, based on Ross’s prior state-

  ments to Berger and Peters in February 2016 about his level of sobriety, that he was

  not incapacitated at the time of the sexual encounter with M.K. (Ross Dep. 21–23,

  86–88, ECF No. 40-2.) Besides, at the March 30, 2016 hearing before the Sexual

  Misconduct Board, Ross repeatedly stated that the sexual encounter was consensual.

  (3/30/2016 Hr’g at 10–12, 15, 17, ECF No. 40-23.)

     Although Shoup interviewed only Ross with respect to Ross’s claim against M.K.,

  (Shoup Dep. 19–20, ECF No. 40-19), Shoup decided whom to interview based on

  Ross’s complaint and statements. Shoup attempted to interview M.K., but she de-

  clined and referred him to the prior interviews she had given. Shoup explained that

  he did not contact M.K.’s roommate because Ross did not report any contact with her.

  Ross testified that he had no evidence that Shoup was biased against him. And Ross

  could not identify any action that Shoup, as the investigator, should have taken, but

  did not. (Ross Dep. 78–79, ECF No. 40-2.) Therefore, the fact that Shoup interviewed

  only Ross in his investigation fails to raise a reasonable inference of discrimination

  based on sex.

     Ross argues that Ball State proceeded with respect to M.K.’s complaint and his

  complaint “in a gender biased manner” because each party made a complaint “against

                                           16
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 17 of 18 PageID #: 583




  the other on nearly the same basic set of facts, but with each respective party being

  treated in different manners, both in their respective capacity as victim and accused.”

  (Pl.’s Resp. 5, ECF No. 46.) Even though both complaints arose out of the “same basic

  set of facts” about the incident, Ross’s subsequent complaint against M.K. arose in a

  very different context. His complaint contradicted multiple statements he had given

  in the investigation of M.K.’s complaint, and M.K.’s version of the facts was supported

  by her roommate’s statements.

     In summary, the evidence in the record, even when viewed in the light most fa-

  vorable to Ross, is insufficient to permit a reasonable inference that Ball State’s in-

  vestigation or adjudication of M.K.’s sexual misconduct complaint against Ross was

  because of his sex. The evidence is similarly insufficient with respect to the investi-

  gation of Ross’s subsequent sexual misconduct complaint against M.K.—a complaint

  entirely inconsistent with Ross’s prior statements that the sexual encounter was con-

  sensual and he was not drunk, just “a little buzzed” during the encounter as well as

  with his agreement that the conclusion he was not incapacitated during the sexual

  encounter was reasonable. The very same University policies and procedures that

  were applied to M.K.’s complaint were applied to Ross’s complaint. They simply re-

  sulted in different outcomes. Given the record, including the fact that Ross’s com-

  plaint contradicted the very statements he had made earlier and that M.K.’s version

  was supported by her roommate’s statements, whereas Ross’s version was not sup-

  ported by any third party, the difference in adjudication does not raise a reasonable

  inference of gender bias. Ross and M.K. simply were not ”in the exact same positions,”



                                            17
Case 1:18-cv-01258-JRS-TAB Document 49 Filed 03/04/20 Page 18 of 18 PageID #: 584




  (Pl.’s Resp. 6, ECF No. 46), whether as complainants or respondents. Therefore, sum-

  mary judgment should be granted to Ball State on Ross’s Title IX claim.

                                      Conclusion

     For the foregoing reasons, Defendant’s Motion for Summary Judgment (ECF No.

  38) is granted. Ball State is entitled to judgment on Ross’s Title IX claim (Count I)

  and the breach of contract and negligence claims (Counts II and III) are dismissed

  without prejudice to refiling in state court. Final judgment will be entered.

     SO ORDERED.



  Date: 3/4/2020




  Distribution to all parties of record via CM/ECF.




                                           18
